Title: The American Commissioners to Gourlade, Bérard frères, & Monplaisir, 12 January 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Gourlade, Bérard frères & Monplaisir


Gentlemen
Passy 12th Jany 1778
Mr. Beaumarchais shewed us your Letter of the 7th Inst. by which we find that you had not so much Confidence in the Commissioners as to deliver the Cargo of the Amphitrite to their Order untill your Disbursements on the two Frigates should be paid you. On our part tho’ we were greatly surprised at the Amount of those Disbursements as well as the prices of particular Articles charged yet we accepted and discharged your Bills relying on your Honor that if any Error should appear in the Account it would be rectified by you. We must think that the Correspondence between us ought to have inspired greater Confidence or never to have existed at all. We are with due Respect Gentlemen Yours &c.
BFSDAL
Messrs. Goulard Montplaisier Berard & Freres
